Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 13, 1992, convicting her of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant contends that counsel failed to inform her of her right to testify at trial over his objection, the record does not contain sufficient information to review this contention, which should be raised in a postjudgment motion pursuant to CPL 440.10 (People v Smith, 112 AD2d 389). Accordingly, we cannot conclude from the present record whether the defendant was denied the effective assistance of counsel.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.